Citation Nr: 0636908	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
November 1980.  

This case comes to the Board of Veterans' Appeals from a May 
2002 rating decision.  The Board remanded the case in 
February 2006 for further development and the RO issued a 
supplemental statement of the case in July 2006 further 
denying the veteran's claims.


FINDINGS OF FACT

1.  The RO denied reopening the claims for service connection 
for disability involving the knees in a July 1998 rating 
decision.  This decision was not appealed by the veteran.

2.  Evidence submitted since the July 1998 rating decision is 
either cumulative or redundant of evidence of record prior to 
that date and is not new and material with regards to the 
claims for service connection for either a right or left knee 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the July 1998 final rating decision, and the claim for 
service connection for a right knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  New and material evidence has not been presented since 
the July 1998 final rating decision, and the claim for 
service connection for a left knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to its initial adjudication of the claims for reopening 
claims for entitlement to service connection for both a right 
and left knee disability, the RO sent the claimant a letter 
in May 2001 indicating all but the fourth element of the duty 
to notify.  While this letter was not complete in its 
notification of the claimant, the claimant has not been 
prejudiced by lack of notification for he was sent additional 
development letters in November 2002 and February 2006 and 
the statement of the case issued in September 2003 and the 
supplemental statement of the case issued in July 2006 both 
contained the entire language from 38 C.F.R. § 3.159.  In 
addition, the July 2006 supplemental statement of the case 
contained the further elements of a claim for service 
connection as held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, in its July 2006 letter, the RO also advised the 
veteran about the evidence and information necessary to 
reopen the claims for service connection (citing the correct 
legal standard), as well as the evidence and information 
necessary to establish entitlement to the underlying claims.  
Therefore, VA has fulfilled its specific duties to notify 
with regard to claims to reopen.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  While the veteran's 
copy of the Board's February 2006 remand was returned citing 
incorrect address, the veteran's copy of the July 2006 
notification letter was not similarly returned and the Board 
has not been otherwise notified of a change of address for 
the veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records and VA treatment records.  
There does not appear to be any other evidence, VA or 
private, relevant to the claims at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the claimant is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).


II.  Claims to Reopen

By an October 1988 rating decision, the RO denied service 
connection for both right and left knee disabilities on the 
merits because there was no medical evidence linking the 
veteran's current knee disabilities to his service.  The 
claimant was notified of this rating decision in an October 
1988 letter, together with his rights regarding the appeal of 
a decision that was adverse to his interests.  While he filed 
a notice of disagreement and a statement of the case was then 
issued, he did not respond to the statement of the case and, 
as such, the appeal was not perfected.  Because he did not 
perfect his appeal, the rating decision became final.  
Subsequently, the veteran filed to reopen his claim in May 
1996 and a rating decision was issued in July 1998 in which 
the RO denied reopening the claim and did not reach the 
merits of the claims for service connection.  The veteran did 
not respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the July 1998 
rating decision, the rating decision also became final.  As a 
result of the foregoing final rating decisions, the case must 
be reopened before the claims for service connection can be 
considered on their merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
It is noted that 38 C.F.R. § 3.156 was amended in August 
2001; however, the veteran had filed the claim to reopen 
prior to the effective date of the amended regulation.  
Accordingly, the claim must be adjudicated under the 
regulation that was in existence at the time of the claim to 
reopen.  Evidence received subsequent to a final rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence received since the July 1998 rating decision 
includes a September 2000 x-ray of the left knee showing 
"perhaps mild degenerative changes involving the medial 
joint compartment" and VA treatment records indicating 
physical therapy treatment of the left knee.  While these 
records were not in existence prior to the last final 
disallowance, the records are not new or material because 
they merely show a current diagnosis of a bilateral knee 
disability and the veteran had a current diagnosis of a 
bilateral knee disability at the time of the last final 
disallowance.  No evidence whatsoever was received relating 
to a right knee disability since the last final disallowance.

Since there is no evidence of record received since the last 
final disallowance that relates either the veteran's current 
right or left knee disability to service, there is no new and 
material evidence to reopen the veteran's claim for 
entitlement to service connection.  As a result, the 
veteran's claims for entitlement to service connection for 
right and left knee disabilities are not reopened.


ORDER

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder, the claim is not reopened.

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, the claim is not reopened.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


